DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 15-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 18-20 of U.S. Patent No. 11450296.
Current application # 17875732
 US Patent 11450296
Claim 1:
An eyewear device comprising:an image display to present an image to a wearer of the eyewear device;
an input surface;a proximity sensor that tracks a finger distance of a finger of the wearer of the eyewear device to the input surface; and
an image display driver coupled to the image display that: controls the image display to present the image to the wearer of the eyewear device, andadjusts a brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.


Claim 1:
An eyewear device comprising:an image display to present an image that includes a graphical user interface to a wearer of the eyewear device;an input surface;a proximity sensor that tracks a finger distance of a finger of the wearer of the eyewear device to the input surface to manipulate the graphical user interface; andan image display driver coupled to the image display that controls the image display to present the image including the graphical user interface to the wearer of the eyewear device and that adjusts a brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image including the graphical user interface as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.


Claim 1 is broader in every aspect than claim 1 of US Patent 11450296 and is therefore an obvious variant thereof.
Claim 2 is disclosed by claim 2 of US Patent 11450296.
Claim 3 is disclosed by claim 3 of US Patent 11450296.
Claim 4 is disclosed by claim 4 of US Patent 11450296.
Claim 5 is disclosed by claim 5 of US Patent 11450296.
Claim 6 is disclosed by claim 6 of US Patent 11450296.
Claim 7 is disclosed by claim 7 of US Patent 11450296.
Claim 8 is disclosed by claim 8 of US Patent 11450296.
Claim 9 is disclosed by claim 9 of US Patent 11450296.



Current application # 17875732
 US Patent 11450296
Claim 15:
A non-transitory computer-readable medium comprising instructions that when executed by one or more processors causes the one or more processors to perform operations comprising:controlling an image display to present an image to a wearer of an eyewear device;

tracking, via a proximity sensor of the eyewear device, a finger distance of a finger of the wearer to an input surface of the eyewear device; and
adjusting a brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.

Claim 18:
A non-transitory computer-readable medium comprising instructions that when executed by one or more processors causes the one or more processors to perform operations comprising:controlling, via an image display driver of an eyewear device, an image display to present an image including a graphical user interface to a wearer of the eyewear device;tracking, via a proximity sensor of the eyewear device, a finger distance of a finger of the wearer to an input surface to manipulate the graphical user interface of the eyewear device; andadjusting, via the image display driver, a brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image including the graphical user interface as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.


Claim 15 is broader in every aspect than claim 18 of US Patent 11450296 and is therefore an obvious variant thereof.
Claim 16 is disclosed by claim 19 of US Patent 11450296.
Claim 20 is disclosed by claim 20 of US Patent 11450296.

Claims 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11450296 in view of Herrmann et al. (US 2011/0194029 A1)  in view of Watanabe et al. (US 2015/0338924 A1) and further in view of Katz (US 2016/0026255 A1).
Claim 19 is taught by Claim 18 of US Patent 11450296, but Claim 18 of US Patent 11450296 does not disclose the input surface is a capacitive touch sensor; the proximity sensor is a capacitive proximity sensor and includes: a conductive plate; and a sensing circuit.
 	However, Herrmann et al. teaches  the input surface is a capacitive touch sensor ([0033]: capacitive touch sensor); the proximity sensor is a capacitive proximity sensor ([0018]: capacitive sensor as a proximity sensor;[0033];[0049]) and includes:  a conductive plate (210 in Figs.1, 3 and 5; [0018]: capacitive sensor as a proximity sensor; [0039];[0049]: capacitive sensor 210); and a sensing circuit 
([0018]: capacitive sensor as a proximity sensor;[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent 11450296 such that the input surface is a capacitive touch sensor, the proximity sensor is a capacitive proximity sensor which includes a conductive plate, and a sensing circuit as taught by Herrmann et al. in order to create a more intuitive user interface.
  	 Claim 18 of US Patent 11450296 in view of Herrmann et. al. teaches the device as discussed above, but does not explicitly disclose the sensing circuit configured to track the finger distance of the finger of the wearer to the conductive plate.
	However, Watanabe et al. teaches the sensing circuit configured to track the finger distance of the finger of the wearer to the conductive plate (conductive plate of 403 in Figs. 4A, 4C and 4D; [0077]: the distance to a finger of a user on which the HMD is mounted is detected; [0081]: measures a distance between the HMD 400 and a tip of the finger of the user, method using change of electrostatic capacity can be used).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent 11450296 and Herrmann et al. such that the sensing circuit is configured to track the finger distance of the finger of the wearer to the conductive plate as taught by Watanabe et al. in order to appropriately identify a gesture performed by a user with an intention of an input operation.
 	Claim 18 of US Patent 11450296 in view of Herrmann et al. and Watanabe et al. teaches the device as discussed above, but does not explicitly disclose the proximity sensing circuit configured to measure voltage to track the finger distance.
 	However, Katz teaches the proximity sensing circuit configured to measure voltage to 

track the finger distance ([0034-0035]: object may include one or more fingers, or one or more 

fingertips. If an object is within a predetermined distance to proximity sensor, the voltage level 

reflect how close the object is to the proximity sensor).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of US Patent 11450296 in view of Herrmann et al. and  Watanabe et al. such that the proximity sensing circuit is configured to measure voltage to track the finger distance as taught by Katz  in order to determine presence of the finger within a region.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 11132977.
Current application # 17875732
 US Patent 11132977
Claim 10:
A method comprising:controlling an image display to present an image to a wearer of an eyewear device;

tracking, via a proximity sensor of the eyewear device, a finger distance of a finger of the wearer to an input surface of the eyewear device; 
andadjusting a brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.
Claim 16:
A method comprising steps of:controlling, via an image display driver of an eyewear device, an image display to present an image including a graphical user interface to a wearer of the eyewear device;tracking, via a proximity sensor of the eyewear device, a finger distance of a finger of the wearer to an input surface to manipulate the graphical user interface of the eyewear device; andadjusting, via the image display driver, a brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image including the graphical user interface as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.


Claim 10 is broader in every aspect than claim 16 of US Patent 11132977 and is therefore an obvious variant thereof.
Claim 11 is disclosed by claim 17 of US Patent 11132977.
Claim 12 is disclosed by claim 18 of US Patent 11132977.
Claim 13 is disclosed by claim 19 of US Patent 11132977.
Claim 14 is disclosed by claim 20 of US Patent 11132977.

 				Allowable Subject Matter
Claim 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 17, the prior art of record does not disclose “The medium of claim 16, wherein:the first finger distance range corresponds to a minimum distance range that indicates direct contact of the finger of the wearer with the input surface of the eyewear device; the first brightness level is a maximum bright state in which the brightness level setting of the presented image on the image display is set to maximum light output; and the step of adjusting the brightness level setting of the presented image further includes: locking the brightness level setting at the first brightness level for a manipulation time period.” 	As to claim 18, the prior art of record does not disclose: “The medium of claim 16, wherein:the first finger distance range corresponds to a maximum distance range that indicates non-activity;the first brightness level is a maximum dark state in which the brightness level setting of the presented image on the image display is set to minimum light output or the image display is powered off; andthe step of adjusting the brightness level setting of the presented image further includes: before setting the brightness level setting to the maximum dark state associated with the maximum distance range, detecting that the tracked finger distance is within the maximum distance range for a non-activity time threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/             Primary Examiner, Art Unit 2624